Case 1:18-cr-O0090-DLH Document 105 Filed 12/09/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

 

United States of America,
Case No. 1:18-cr-00090-DLH

Plaintiffs,
V.
DEFENDANT’S SENTECING
James Wesley Bernard, a/k/a MEMORANDUM
Gamar Dushawn Kelly, a/k/a
“Ghost”,
Defendant.

 

[{ 1] The Defendant, James Wesley Bernard, a/k/a Gamar Dushawn Kelly, a/k/a “Ghost”,
(“Mr. Bernard”), plead guilty to the crime of Conspiracy to Distribute and Possess with Intent
to Distribute a Controlled Substance, a class C felony, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(C) and 846; and 18 U.S.C. § 2. His Sentencing Hearing is scheduled for December
16, 2019 at 11:00 a.m. This Sentencing Memorandum is filed for the Court’s consideration of

issues, outlined below.

PLEA AGREEMENT/GUIDELINE CALCULATION

[2] The Parties have signed a written plea agreement in accordance with Rule 1 1(c)(1)(A)
and (B) of the Federal Rules of Criminal Procedure. Specifically, the parties agreed to, in
consistent with U.S.S.G. § 2D1.1(c), a base offense level of 22. The United States will
recommend a downward adjustment of two levels for acceptance of responsibility, and as well
as move for an additional one level downward adjustment for timely notifying the United
States of his intention to enter a plea of guilty in accordance with U.S.S.G. § 3E1.1(b),
resulting in a net offense level of 19. This PSIR confirms this calculation. See PSIR, 4 24. With

that, the plea agreement outlines that, at the time of sentencing, the United States wil]
3603389.1

Case 1:18-cr-O0090-DLH Document 105 Filed 12/09/19 Page 2 of 2

recommend a sentence not greater than 96 months, with Mr. Bernard being free to make any
recommendation, including credit for time served, within that specified “capped” range.
[]3] The PSIR establishes that Mr. Bernard has a Criminal History Category of III. See
PSIR, 29. These calculations provide that Mr. Bernard’s sentencing range to be 37-46
months. See PSIR, § 89. Mr. Bernard was taken into federal custody on August 7, 2018, and
has and will remain in custody until the date of his Sentencing Hearing. As a result, through
December 16, 2019, Mr. Bernard will have accrued a total of approximately 491 days credit
for time served, the equivalent of 16 to 17 months. See PSIR, {f 1-5.
CONCLUSION
[4] Mr. Bernard request the Court sentence him in conjunction with the period outlined in
his sealed Sentencing Memorandum Supplement.
Dated this NV bay of December, 2019
VOGEL LAW FIRM
/s/ Luke T. Heck
BY: Luke T. Heck
218 NP Avenue
PO Box 1389
Fargo, ND 58107-1389
Telephone: 701.237.6983

Email: — theck@vogellaw.com
ATTORNEYS FOR DEFENDANT
